UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4022



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FELTON TABOR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-01-50)


Submitted:   June 7, 2002                  Decided:   June 24, 2002


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Carlyle Steele, Jr., Greenville, South Carolina, for Appellant.
Regan Alexandra Pendleton, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Felton Tabor appeals his sentence imposed by the district

court.    Felton’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there are no meritorious

issues for appeal, but addressing the propriety of the district

court’s plea hearing conducted pursuant to Fed. R. Crim. P. 11.

Tabor has also filed an informal brief on his own behalf raising

several additional contentions.      We have reviewed the plea hearing

and the colloquy the district court undertook with Tabor.        We find

the court fully complied with Rule 11 and that Tabor’s plea was

knowing and voluntary.       Moreover, we find the issues raised in

Tabor’s informal brief to be without merit. Accordingly, we affirm

the district court’s judgment.

       We have examined the entire record in this case in accordance

with the requirements of Anders and find no meritorious issues for

appeal.    This Court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.     If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this Court for leave to

withdraw from representation.      Counsel’s motion must state that a

copy thereof was served on the client.       Finally, we dispense with

oral   argument,   because   the   facts   and   legal   contentions   are




                                    2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3